--------------------------------------------------------------------------------

Exhibit 10.2


{EXECUTION VERSION}


ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Assignment Agreement”) is made
and entered into this 18th day of December, 2009, by and among Spiridon
Karamalegos, an individual (the “Assignor”), and RCI Entertainment (3105 I-35),
Inc., a Texas corporation (the “Assignee”), with the consent of Evangelos
Polycrates, an individual (“Polycrates”).


WITNESSETH:


WHEREAS, Polycrates, the Assignor, JOY, and NIII entered into a Purchase
Agreement effective as of December 18, 2009 (the “Polycrates Purchase
Agreement”); and


WHEREAS, Assignor desires to assign the Polycrates Purchase Agreement, subject
to the limitations contained therein to the Assignee; and


WHEREAS, Assignee desires to be assigned the Polycrates Purchase Agreement,
subject to the limitations contained therein.


NOW THEREFORE, in consideration of the mutual terms and conditions herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto hereby agree as follows:


1.             Assignment and Assumption.   The Assignor hereby assigns to the
Assignee Assignor’s rights and interest in, to and under the Polycrates Purchase
Agreement as set forth therein and limited thereby and Assignee hereby accepts
such assignment and assumes such rights and interest of Assignor under the
Polycrates Purchase Agreement as set forth therein and as limited
thereby.  Polycrates, as seller under the Polycrates Purchase Agreement, hereby
approves and consents to this Assignment.


2.             Assignor’s Representations and Warranties.


a.           Assignor has duly executed and delivered this Assignment Agreement,
and this Assignment Agreement constitutes the legal, valid, binding and
enforceable obligation of Assignor in accordance with its terms, enforceable
against the Assignor in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, and other similar laws of general
application relating to or affecting creditors’ rights and to general equitable
principles.


b.           No approval or consent of any person is required in connection with
the execution and delivery by the Assignor of this Assignment Agreement and the
consummation and performance by the Assignor of the transactions contemplated by
this Assignment Agreement.


c.           The execution, delivery and performance of this Assignment
Agreement and the other documents executed in connection herewith and the
consummation of the transactions contemplated by this Assignment Agreement will
not violate or conflict with, or result in any breach or violation of any
instrument, contract or agreement to which the Assignor is bound or subject, or
to the best knowledge of Assignor, any statute or any other regulation, order,
judgment, injunction, demand or decree of any court, arbitrator or governmental
or regulatory body.

 
 

--------------------------------------------------------------------------------

 

d.           There are no other assignments of the Polycrates Purchase
Agreement.


3.             Assignee’s Representations and Warranties.


a.           Assignee has duly executed and delivered this Assignment Agreement,
and this Assignment Agreement constitutes the legal, valid, binding and
enforceable obligation of Assignee in accordance with its terms, enforceable
against the Assignee in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, and other similar laws of general
application relating to or affecting creditors’ rights and to general equitable
principles.


b.           No approval or consent of any person is required in connection with
the execution and delivery by the Assignee of this Assignment Agreement and the
consummation and performance by the Assignee of the transactions contemplated by
this Assignment Agreement.


c.           The execution, delivery and performance of this Assignment
Agreement and the other documents executed in connection herewith and the
consummation of the transactions contemplated by this Assignment Agreement will
not violate or conflict with, or result in any breach or violation of any
instrument, contract or agreement to which the Assignee is bound or subject, or
to the best knowledge of Assignee, any statute or any other regulation, order,
judgment, injunction, demand or decree of any court, arbitrator or governmental
or regulatory body.


4.             Polycrates’ Representations and Warranties.


a.           Polycrates has duly executed and delivered this Assignment
Agreement, and this Assignment Agreement constitutes the legal, valid, binding
and enforceable obligation of Polycrates in accordance with its terms,
enforceable against Polycrates in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, and other similar laws of
general application relating to or affecting creditors’ rights and to general
equitable principles.


b.           No approval or consent of any person is required in connection with
the execution and delivery by the Polycrates of this Assignment Agreement and
the consummation and performance by the Polycrates of the transactions
contemplated by this Assignment Agreement.


c.           The execution, delivery and performance of this Assignment
Agreement and the other documents executed in connection herewith and the
consummation of the transactions contemplated by this Assignment Agreement will
not violate or conflict with, or result in any breach or violation of any
instrument, contract or agreement to which the Polycrates is bound or subject,
or to the best knowledge of Polycrates, any statute or any other regulation,
order, judgment, injunction, demand or decree of any court, arbitrator or
governmental or regulatory body.


Assignment and Assumption Agreement - Page 2

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
the date first above written.


ASSIGNOR:
SPIRIDON KARAMALEGOS
       
By:
 
   
Spiridon Karamalegos, Individually
           
ASSIGNEE:
RCI ENTERTAINMENT (3105 I-35), INC.
       
By:
     
Eric Langan, President
     
WITH CONSENT BY:
         
SELLER:
EVANGELOS POLYCRATES
       
By:
 
   
Evangelos Polycrates, Individually



Assignment and Assumption Agreement - Page 3
 
 

--------------------------------------------------------------------------------